ORDER
STEVEN T. SELTZER of BRIARCLIFF MANOR, NEW YORK, who was admitted to the bar of this State in 1985, having pleaded guilty to three counts of mail fraud (18 U.S.C.A. § 1341) and one count of conspiracy to defraud the United States and the Internal Revenue Service (18 U.S.C.A §§ 371 and 3551), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), STEVEN T. SELTZER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that STEVEN T. SELTZER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEVEN T. SELTZER comply with Rule 1:20-20 dealing with suspended attorneys.